DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/08/2021, 05/20/2021, and 12/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2017/0006475; “Liu (‘475)”).
Regarding claim 1, Liu (‘475) teaches a cognitive radio system for a wireless communication system, comprising circuitry configured to: 
determine whether to perform spectrum adjustment operation [Liu (‘475) ¶ 0169, Fig. 7: BS initiates an idle spectrum request, and reports an idle spectrum reconfiguration request cause]; 
send spectrum usage information [Liu (‘475) ¶¶ 0165-0166, Fig. 7: SC acquires and stores historical configuration information of idle spectrum resources reported by a BS (i.e. cognitive radio system; see ¶ 0164: configuration of BS cognitive radio spectrum resources), wherein the historical configuration information of the idle spectrum resources refers to configuration information when primary system idle spectrum resources were ever used by the BS and comprises one of more of the following: frequency point for configuring idle spectrum, bandwidth for configuring idle spectrum (i.e. spectrum usage information)] and spectrum transition capability information of the cognitive radio system based on the spectrum usage information and the spectrum transition capability information [Liu (‘475) ¶ 0170, Fig. 7: BS transmits idle spectrum resource request information to the SC, wherein the idle spectrum resource request information comprises any one of more of the following: idle spectrum request indication information, idle spectrum request cause information (analogous spectrum transition capability) and idle spectrum configuration target information; see also ¶ 0171: idle spectrum request indication information may comprise demand for idle spectrum frequency point, demand for idle spectrum bandwidth (here, a demand form frequency point/bandwidth analogous to an indication that BS both supports and has determined to perform spectrum adjustment)], 
wherein the spectrum transition capability information is set based on the determination [Liu (‘475) ¶ 0169: BS initiates an idle spectrum request, and reports an idle spectrum reconfiguration request cause; ¶ 0177: idle spectrum reconfiguration request cause is coverage range not as expected, i.e., the SINR of partial edge users does not satisfy the requirement and the coverage demand is not satisfied (here, when. e.g., coverage demand is not satisfied, a request for spectrum is sent wherein the request cause indicates the triggering condition of coverage demand not satisfied)]; and 
receive spectrum transition information for adjusting spectrum usage of the cognitive radio system, wherein the spectrum usage information corresponds to information on a usage spectrum allocated for use by each cognitive radio system [Liu (‘475) ¶¶ 0075-0076: reconfiguration management node transmits a result of the idle spectrum resource configuration decision performed for the secondary user equipment to the secondary user equipment, and the result of the idle spectrum resource configuration decision comprises any one or more of the following: configured frequency point, configured bandwidth (i.e. newly allocated spectrum resources], and 
the determination is based on characteristics of the cognitive radio system [Liu (‘475) ¶¶ 0182-0184, Fig. 7: an idle spectrum with the largest SINR value of cell edge users is selected from all the idle spectrums as a target spectrum and this result (i.e. spectrum transition determination) is transmitted from SC to BS (step 705); ¶ 0177: idle spectrum reconfiguration is based on SINR of partial edge users not satisfying a requirement and the coverage demand is not satisfied (i.e. spectrum transition is based on characteristics of the CR system; see also ¶¶ 0179-0181: historical configuration information, acquired idle spectrum resource information, and interference measurements at the BS and reported to SC are used when making a spectrum transition decision, wherein either of historical or current idle spectrum resources information is analogous to spectrum usage information and the request itself or, e.g., the spectrum reconfiguration request cause, are analogous to spectrum transition capability information)].
Although the cited portions of Liu (‘475) are not disclosed as a single embodiment, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine various features of the different embodiments of Liu (‘475).  The motivation to do so would be to improve efficiency of spectrum resource allocation while improving system stability [Liu (‘475) ¶ 0042].
Regarding claim 2, Liu (‘475) teaches the cognitive radio system of claim 1, wherein the spectrum transition capability information corresponds to information on whether the cognitive radio system supports a spectrum transition operation [Liu (‘475) ¶ 0171: idle spectrum request indication information may comprise demand for idle spectrum frequency point, demand for idle spectrum bandwidth (here, a demand form frequency point/bandwidth analogous to an indication that BS both supports and has determined to perform spectrum adjustment)]].
Regarding claim 9, Liu (‘475) teaches the cognitive radio system of claim 1, wherein the circuitry is further configured to send a spectrum resource request for a spectrum resource [Liu (‘475) ¶ 0170, Fig. 7: BS transmits idle spectrum resource request information to the SC].

Claim(s) 5-6, 10-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (‘475) in view of Liu et al. (US 2016/0119882; “Liu (‘882)”).
Regarding claim 5, Liu (‘475) teaches the cognitive radio system of claim 1, however, does not explicitly disclose wherein the characteristics comprise at least one of priority of a service and utility of the spectrum adjustment operation.
However, in a similar field of endeavor, Liu (‘882) teaches wherein the characteristics comprise at least one of priority of a service and utility of the spectrum adjustment operation [Liu (‘882) ¶ 0118: database may allocate, according to the transmit parameter requirement and/or the priority information and/or the payment information (analogous to utility of spectrum adjustment) and/or the historical interference information of any secondary system, an interference weight to the any secondary system (Examiners Note: the limitations are written in the alternative, therefore, it is only necessary that a one of the alternatives limitations be taught by the applied references)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of allocating idle spectrum resources of a cognitive radio system based on a requesting that contains spectrum usage and spectrum transition capability information as taught by Liu (‘475) with the method of selecting idle spectrum for allocation to a cognitive radio base station based on a priority metric related to the secondary system as taught by Liu (‘882).  The motivation to do so would be to improve spectrum utilization through dynamic allocation [Liu (‘882) ¶ 0002].
Regarding claim 6, Liu (‘475) teaches the cognitive radio system of claim 5, , however, Liu (‘475) does not explicitly disclose wherein the utility indicates whether spectrum traffic can be obtained by performing the spectrum adjustment operation.
However, Liu (‘882) teaches wherein the utility indicates whether spectrum traffic can be obtained by performing the spectrum adjustment operation [Liu (‘882) ¶ 0118: database may allocate, according to the transmit parameter requirement and/or the priority information and/or the payment information (analogous to utility of spectrum adjustment); ¶ 0030: payment information may be information on a fee paid by the secondary system for using the idle spectrum resource (i.e. payment would indicate secondary system is allowed to be allocated spectrum for traffic)].
The motivation to combine these references is illustrated in the rejection of claim 5 above.
Regarding claim 10, Liu (‘475) teaches a spectrum management device for a wireless communication system comprising a primary system and a cognitive radio system, the spectrum management device comprising circuitry configured to: 
acquire spectrum usage information [Liu (‘475) ¶¶ 0165-0166, Fig. 7: SC acquires and stores historical configuration information of idle spectrum resources reported by a BS (i.e. cognitive radio system; see ¶ 0164: configuration of BS cognitive radio spectrum resources), wherein the historical configuration information of the idle spectrum resources refers to configuration information when primary system idle spectrum resources were ever used by the BS and comprises one of more of the following: frequency point for configuring idle spectrum, bandwidth for configuring idle spectrum (i.e. spectrum usage information)] and spectrum transition capability information of the cognitive radio system managed by the spectrum management device [Liu (‘475) ¶ 0170, Fig. 7: BS transmits idle spectrum resource request information to the SC, wherein the idle spectrum resource request information comprises any one of more of the following: idle spectrum request indication information, idle spectrum request cause information (analogous spectrum transition capability) and idle spectrum configuration target information; see also ¶ 0171: idle spectrum request indication information may comprise demand for idle spectrum frequency point, demand for idle spectrum bandwidth (here, a demand form frequency point/bandwidth analogous to an indication that BS both supports and has determined to perform spectrum adjustment)], 
wherein the spectrum usage information corresponds to information on a usage spectrum allocated for use by the cognitive radio system [Liu (‘475) ¶ 0166: the historical configuration information of the idle spectrum resources refers to configuration information when primary system idle spectrum resources were ever used by the BS and comprises one of more of the following: frequency point for configuring idle spectrum, bandwidth for configuring idle spectrum (i.e. historical spectrum usage information)], and 
the spectrum transition capability information indicates determination of the cognitive radio system on whether to perform spectrum adjustment operation [Liu (‘475) ¶ 0171: idle spectrum request indication information may comprise demand for idle spectrum frequency point, demand for idle spectrum bandwidth (here, a demand form frequency point/bandwidth analogous to an indication that BS both supports and has determined to perform spectrum adjustment)]; and 
determine spectrum transition to the cognitive radio system based on spectrum usage information and spectrum transition capability information, wherein the determination of the cognitive radio system is based on characteristics of the cognitive radio system [Liu (‘475) ¶¶ 0182-0184, Fig. 7: an idle spectrum with the largest SINR value of cell edge users is selected from all the idle spectrums as a target spectrum and this result (i.e. spectrum transition determination) is transmitted from SC to BS (step 705); ¶ 0177: idle spectrum reconfiguration is based on SINR of partial edge users not satisfying a requirement and the coverage demand is not satisfied (i.e. spectrum transition is based on characteristics of the CR system; see also ¶¶ 0179-0181: historical configuration information, acquired idle spectrum resource information, and interference measurements at the BS and reported to SC are used when making a spectrum transition decision, wherein either of historical or current idle spectrum resources information is analogous to spectrum usage information and the request itself or, e.g., the spectrum reconfiguration request cause, are analogous to spectrum transition capability information)].
However, Liu (‘475) does not explicitly disclose determining spectrum transition so that interference caused by spectrum usage of the cognitive radio system to the primary system falls within a permissible range of the primary system.
However, in a similar field of endeavor, Liu (‘882) teaches determining spectrum transition so that interference caused by spectrum usage of the cognitive radio system to the primary system falls within a permissible range of the primary system [Liu (‘882) ¶ 0141: database may search any TVWS spectrum resource in the range including BS1 for an idle working frequency f1=503 MHz with a bandwidth 5 MHz (see ¶ 0138: requested spectrum requirements as indicated by BS1), and allocate found resource to the CCP; ¶ 143, Fig. 4: wherein CCP may select, according to location coordinates in the primary user coverage information, a reference point (where the resource-applying BS produces a maximal interference) and the location coordinates of the resource-applying BS1, and may compute, when an interference at the reference point reaches −80 dBm, the transmit power of BS1 to be 40 dBm (the maximal transmit power allowed for BS1), and determines that the resource allocated can meet the transmit power requirement of BS1, therefore, the resource may be suitable for being used by BS1 (here, based on capability and requirements of the BS1 requesting spectrum resources, the CCP/database determines resource that a) meets the requirements as indicated by BS1, and b) can be transmitted so as to meet the requirements of BS1 at a maximum transmission power that produces permissible interference at the Primary system)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of allocating idle spectrum resources of a cognitive radio system based on a requesting that contains spectrum usage and spectrum transition capability information as taught by Liu (‘475) with the method of selecting idle spectrum for allocation to a cognitive radio base station that achieves a maximum transmit power while not exceeding a permissible interference level of a primary system as taught by Liu (‘882).  The motivation to do so would be to improve spectrum utilization through dynamic allocation [Liu (‘882) ¶ 0002].
Regarding claim 11, Liu (‘475) in view of Liu (‘882) teaches the spectrum management device of claim 10, wherein the spectrum transition capability information corresponds to information on whether the cognitive radio system supports a spectrum transition operation [Liu (‘475) ¶ 0171: idle spectrum request indication information may comprise demand for idle spectrum frequency point, demand for idle spectrum bandwidth) and idle spectrum request cause information (here, a demand form frequency point/bandwidth analogous to an indication that BS both supports and has determined to perform spectrum adjustment)]].
Regarding claim 12, Liu (‘475) in view of Liu (‘882) teaches the spectrum management device of claim 10, however, Liu (‘475) does not explicitly disclose wherein the characteristics comprise at least one of priority of a service and utility of the spectrum adjustment operation.
However, Liu (‘882) teaches wherein the characteristics comprise at least one of priority of a service and utility of the spectrum adjustment operation [Liu (‘882) ¶ 0118: database may allocate, according to the transmit parameter requirement and/or the priority information and/or the payment information (analogous to utility of spectrum adjustment) and/or the historical interference information of any secondary system, an interference weight to the any secondary system (Examiners Note: the limitations are written in the alternative, therefore, it is only necessary that a one of the alternatives limitations be taught by the applied references)].
The motivation to combine these references is illustrated in the rejection of claim 10 above.
Regarding claim 13, Liu (‘475) in view of Liu (‘882) teaches the spectrum management device of claim 12, however, Liu (‘475) does not explicitly disclose wherein the utility indicates whether spectrum traffic can be obtained by performing the spectrum adjustment operation.
However, Liu (‘882) teaches wherein the utility indicates whether spectrum traffic can be obtained by performing the spectrum adjustment operation [Liu (‘882) ¶ 0118: database may allocate, according to the transmit parameter requirement and/or the priority information and/or the payment information (analogous to utility of spectrum adjustment); ¶ 0030: payment information may be information on a fee paid by the secondary system for using the idle spectrum resource (i.e. payment would indicate secondary system is allowed to be allocated spectrum for traffic)].
The motivation to combine these references is illustrated in the rejection of claim 10 above.
Regarding claim 15, Liu (‘475) in view of Liu (‘882) teaches the spectrum management device of claim 10, wherein the circuitry is further configured to send spectrum transition information on the spectrum transition wherein the spectrum transition information comprises an identifier of the cognitive radio system to perform a spectrum transition operation, information on a spectrum resource newly allocated to the cognitive radio system, and/or information on a spectrum resource to be released by the cognitive radio system [Liu (‘475) ¶¶ 0075-0076: reconfiguration management node transmits a result of the idle spectrum resource configuration decision performed for the secondary user equipment to the secondary user equipment, and the result of the idle spectrum resource configuration decision comprises any one or more of the following: configured frequency point, configured bandwidth (i.e. newly allocated spectrum resources; Examiners Note: the limitations are written in the alternative, therefore, it is only necessary that a one of the alternatives limitations be taught by the applied references].

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (‘475) in view of Liu et al. (US 2014/0211654; “Liu (‘654)”).
Regarding claim 8, Liu (‘475) teaches the cognitive radio system of claim 1, wherein: the spectrum transition information comprises an identifier of the cognitive radio system to perform a spectrum transition operation, information on a spectrum resource newly allocated to the cognitive radio system, and/or information on a spectrum resource to be released by the cognitive radio system [Liu (‘475) ¶¶ 0075-0076: reconfiguration management node transmits a result of the idle spectrum resource configuration decision performed for the secondary user equipment to the secondary user equipment, and the result of the idle spectrum resource configuration decision comprises any one or more of the following: configured frequency point, configured bandwidth (i.e. newly allocated spectrum resources; Examiners Note: the limitations are written in the alternative, therefore, it is only necessary that a one of the alternatives limitations be taught by the applied references].
However, Liu (‘475) does not explicitly disclose the circuitry is further configured to adjust the spectrum usage of the cognitive radio system based on the spectrum transition information.
However, in a similar field of endeavor, Liu (‘654) teaches the circuitry is further configured to adjust the spectrum usage of the cognitive radio system based on the spectrum transition information [Liu (‘654) ¶ 0103, Fig. 3: after receiving the resource reconfiguration command, the RBS formulates a specific execution solution for the reconfiguration command, and sends the spectrum reconfiguration command to a subordinate node needing reconfiguration and executes reconfiguration (i.e., spectrum resource switching) of the base station, and the subordinate node accesses to the new spectrum f2 according to the spectrum reconfiguration command].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of allocating idle spectrum resources of a cognitive radio system based on a requesting that contains spectrum usage and spectrum transition capability information as taught by Liu (‘475) with the method of reallocating newly assigned spectrum resources based on a received reconfiguration message as taught by Liu (‘654).  The motivation to do so would be to improve the utilization efficiency of spectrums through dynamically configuring the spectrums among systems [Liu (‘654) ¶ 0002].

Allowable Subject Matter
Claims 3-4, 7, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474